Exhibit 10.2

SENSATA TECHNOLOGIES HOLDING N.V.

AMENDMENT TO EQUITY AWARD AGREEMENTS

This Amendment to Equity Award Agreements (the “Agreement”) is entered into on
December 10, 2012 (the “Effective Date”) by and between Sensata Technologies
Holdings, N.V. (the “Company”) and Thomas Wroe (the “Participant”).

WHEREAS, the Company and Participant are parties to certain equity award and
grant agreements, as set forth on Schedule A, attached (collectively the “Grant
and Award Agreements”).

WHEREAS, in connection with Participant’s intention to resign from the Company
and its subsidiaries and the Participant’s agreement to execute an agreement of
separation with the Company (or one of its Subsidiaries) (the “Separation
Agreement”), the Board and the Participant have agreed that it is in their
mutual best interest to amend certain provisions in the Grant and Award
Agreements, in accordance with the terms and conditions set forth in this
Agreement.

WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Board”) has recommended modification of certain provisions of the Grant and
Award Agreements regarding vesting and, in the case of Options, post-termination
exercise.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Company and Participant hereby agree as follows:

1. For purposes of the each of the Options granted on April 1, 2011 and April 1,
2012, as set forth in Schedule A:

(a) The Options shall become fully vested as of the December 17, 2012.

(b) The expiration date of the Options is amended to reflect that,
notwithstanding Section 4.5 of the Company’s 2010 Equity Incentive Plan (the
“2010 Plan”), the portion of the Options that have fully vested as of the
Participant’s Termination Date (as defined in the Grant and Award Agreement
governing such Options) shall remain exercisable until the latest date that such
Options could have expired by their original terms under any circumstances,
which is ten (10) years from the date of grant; provided however that (i) the
Options shall remain subject to any such other earlier expiration date as
provided in the terms of the 2010 Plan, and (ii) such extension of the
expiration date shall only be effective to the extent that such extension does
not cause the Options to become subject to the excise tax under Section 409A of
the Code.

2. For purposes of the Options granted on September 4, 2009, as set forth on
Schedule A:

(a) The Options shall become fully vested as of December 17, 2012



--------------------------------------------------------------------------------

(b) The expiration date of the Options is amended to reflect that,
notwithstanding Section 4.4(a) of the Company’s First Amended and Restated 2006
Management Option Plan (the “2006 Plan”), the portion of the Options that have
fully vested as of the Participant’s Termination Date (as defined in the 2006
Plan) shall remain exercisable until the latest date that the Option could have
expired by its original terms under any circumstances, which is ten (10) years
from the date of grant; provided however that (i) the Options shall remain
subject to any such other earlier expiration date as provided in the terms of
the Plan, and (ii) such extension of the expiration date shall only be effective
to the extent that such extension does not cause the Options to become subject
to the excise tax under Section 409A of the Code.

3. For purposes of the Options, granted on June 2, 2006, as set forth on
Schedule A:

(a) The Options shall become fully vested as of December 17, 2012.

(b) The expiration date of the Options is amended to reflect that,
notwithstanding Section 4.4(a) of the Company’s First Amended and Restated 2006
Management Option Plan (the “2006 Plan”), the portion of the Options that have
fully vested as of the Participant’s Termination Date (as defined in the 2006
Plan) shall remain exercisable until the latest date that the Option could have
expired by its original terms under any circumstances, which is ten (10) years
from the date of grant; provided however that (i) the Options shall remain
subject to any such other earlier expiration date as provided in the terms of
the Plan, and (ii) such extension of the expiration date shall only be effective
to the extent that such extension does not cause the Options to become subject
to the excise tax under Section 409A of the Code.

4. For purposes of the Restricted Securities granted on April 1, 2012, as set
forth on Schedule A:

(a) The requirement that the Participant remains employed until April 1, 2015 is
hereby removed. For the avoidance of doubt, the Restricted Securities shall
remain subject to the performance vesting condition set forth in the applicable
Grant and Award Agreement. Any Restricted Securities that vest upon satisfaction
of the vesting conditions shall be delivered (if not previously delivered) no
later than March 15, 2015.

5. For purposes of the Restricted Securities granted on April 1, 2011, as set
forth on Schedule A:

(a) The requirement that the Participant remains employed until April 1, 2014 is
hereby removed. For the avoidance of doubt, the Restricted Securities shall
remain subject to the performance vesting condition set forth in the applicable
Grant and Award Agreement. Any Restricted Securities that vest upon satisfaction
of the vesting conditions shall be delivered (if not previously delivered) no
later than March 15, 2014.

6. For purposes of the Restricted Securities grant on December 9, 2009

(a) The Restricted Securities shall become fully vested as of December 17, 2012.

 

2



--------------------------------------------------------------------------------

7. This Agreement shall become effective immediately following (i) Participant’s
execution and delivery of the Separation Agreement and (ii) the effectiveness of
Participant’s separation and the release provisions in accordance with the terms
and conditions of the Separation Agreement; provided, however, that this
Agreement shall only remain effective so long as the Separation Agreement
remains in full force and effect and Participant is not in breach of, and does
not revoke, the Separation Agreement.

8. Except as expressly modified by this Agreement, all other provisions of the
Grant and Award Agreements shall remain unchanged and in full force and effect.
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
signatory, has executed this agreement effective as of December 10, 2012.

 

SENSATA TECHNOLOGIES HOLDING N.V.   By: /s/ Martha
Sullivan                                       Martha Sullivan   Accepted and
Agreed:  

/s/ Thomas Wroe                                             

  Thomas Wroe  

Signature Page to Amendment to Equity Award Agreements



--------------------------------------------------------------------------------

Schedule A

Grant and Award Agreements

 

Name

   Grant Date      Grant Price      Options
Granted  

Thomas Wroe

     6/2/2006       $ 6.99         647,499 * 

Thomas Wroe

     6/2/2006       $ 6.99         1,294,996  

Thomas Wroe

     9/4/2009       $ 14.80         225,000  

Thomas Wroe

     4/1/2011       $ 35.01         163,700  

Thomas Wroe

     4/1/2012       $ 33.48         183,700  

 

Name

   Award Date      Restricted
Stock
Awarded  

Thomas Wroe

     12/9/2009         83,600  

Thomas Wroe

     4/1/2011         28,300  

Thomas Wroe

     4/1/2012         30,500  

 

* Includes 256,409 options held in trust name, “The Thomas Wroe, Jr 2007
Children’s Trust”

Schedule A to Amendment to Equity Award Agreements